IN THE SUPREME COURT OF MISSISSIPPI
                                  NO. 95-KA-00468-SCT
LOUIS H. PETERS, JR.
v.
STATE OF MISSISSIPPI
THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND MAY NOT BE CITED,
                        PURSUANT TO M.R.A.P. 35-A
DATE OF JUDGMENT:                               03/30/95
TRIAL JUDGE:                                    HON. KOSTA VLAHOS
COURT FROM WHICH APPEALED:                      HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                         MICHAEL W. CROSBY
ATTORNEY FOR APPELLEE:                          OFFICE OF THE ATTORNEY GENERAL

                                                BY: SCOTT STUART
DISTRICT ATTORNEY:                              CONO CARANNA
NATURE OF THE CASE:                             CRIMINAL - POST CONVICTION RELIEF
DISPOSITION:                                    AFFIRMED - 8/21/97
MOTION FOR REHEARING FILED:                     9/11/97
MANDATE ISSUED:




     BEFORE PRATHER, P.J., BANKS AND SMITH, JJ.

     PRATHER, PRESIDING JUSTICE, FOR THE COURT:




Louis H. Peters, Jr., was indicted on three separate charges of selling or transferring cocaine. The
third indictment alleged that Peters sold over five ounces of cocaine and called for enhanced
punishment under Miss. Code Ann. § 41-29-139 (f)(iii), which provides for a sentence of life without
parole for the sale or transfer of more than two ounces of cocaine in a twelve-month period. Peters
pled guilty on all three counts. The trial court accepted the State's sentencing recommendation, and
Peters was sentenced to thirty years on each count to run concurrently.

Thereafter, Peters petitioned for post-conviction relief and received an evidentiary hearing. Peters
alleged that his plea was involuntarily entered and that he received ineffective assistance of counsel,
because his attorney told him he would only be sentenced to a maximum of one year in prison. This
allegation is contradicted by the record, which indicates that Peters was clearly and correctly advised
regarding sentencing by his attorney and by the trial judge. Peters acknowledged that he understood.
Therefore, his argument to the contrary is without merit, and the judgment of the trial court denying
post-conviction relief is affirmed. See Mowdy v. State, 638 So. 2d 738, 743 (Miss. 1994) (quoting
Blackledge v. Allison, 431 U.S. 63 (1977) ("'Solemn declarations in open court carry a strong
presumption of verity.'"); Schmitt v. State, 560 So. 2d 148, 153 (Miss. 1990) (petitioner who
testifies at plea hearing that he understands sentence cannot later claim that he did not understand);
and, Reynolds v. State, 521 So. 2d 914, 918 (Miss. 1988) ( trial judge's decision on post-conviction
relief motion after evidentiary hearing will not be set aside unless "clearly erroneous").

DENIAL OF POST-CONVICTION RELIEF AFFIRMED.

LEE, C.J., SULLIVAN, P.J., PITTMAN, BANKS, McRAE, ROBERTS, SMITH AND
MILLS, JJ., CONCUR.